                Case 19-10547                    Doc 3          Filed 05/10/19             Entered 05/10/19 12:32:03            Page 1 of 4




 Fill in this information to identify the case:

 Debtor name         Falcon V, L.L.C.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF LOUISIANA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 10, 2019                            X /s/ James E. Orth
                                                                       Signature of individual signing on behalf of debtor

                                                                       James E. Orth
                                                                       Printed name

                                                                       President and Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 19-10547                    Doc 3          Filed 05/10/19           Entered 05/10/19 12:32:03                           Page 2 of 4


 Fill in this information to identify the case:
 Debtor name Falcon V, L.L.C.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF LOUISIANA                                                                             Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Archrock Services,                                              NONEMPLOYEE                                                                                            $325,294.08
 L.P.
 P.O. Box 201160
 Dallas, TX
 75320-1160
 Bird & Bird LLP                                                 NONEMPLOYEE                                                                                            $323,995.42
 12 New Fetter Lane
 London EC4A1JP
 Cantor Fitzgerald                                               NONEMPLOYEE                                                                                            $221,617.77
 Europe
 One Churchhill
 Place
 Canary Wharf
 London E14 5RB
 Cardinal Coil Tubing                                            NONEMPLOYEE                                                                                              $85,325.06
 P.O. Box 12140
 New Iberia, LA
 70562
 Catapult Exploration                                            NONEMPLOYEE                                                                                            $416,667.67
 LLC
 8889 Pelican Bay
 Blvd
 Suite 403
 Naples, FL 34108
 Eagle Energy                                                    NONEMPLOYEE                                                                                              $91,965.50
 Services LLC
 151 Tourist Dr.
 Gray, LA 70359
 East Baton Rouge                                                NONEMPLOYEE                                                                                            $354,535.90
 Sheriff
 Sid J. Gautreaux, III
 P.O. Box 919319
 Dallas, TX
 75391-9319
 Knight Oil Tools                                                NONEMPLOYEE                                                                                              $74,202.46
 P.O. Box 52688
 Lafayette, LA
 70505-2688

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                     Case 19-10547                    Doc 3          Filed 05/10/19           Entered 05/10/19 12:32:03                           Page 3 of 4


 Debtor    Falcon V, L.L.C.                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Livingston Parish                                              NONEMPLOYEE                                                                                             $148,183.00
 P.O. Box 127
 Livingston, LA
 70754
 McGriff, Seibels &                                             NONEMPLOYEE                                                                                             $317,250.00
 Williams Inc
 Drawer #456
 P.O. Box 11407
 Birmingham, AL
 35246-0001
 Multi-Chem Group                                               NONEMPLOYEE                                                                                               $84,113.65
 LLC
 P.O. Box 301341
 Dallas, TX
 75303-1341
 ORX RESOURCES,                                                 NONEMPLOYEE                                                                                             $621,685.19
 LLC
 400 Poydras Street
 Suite 1100
 New Orleans, LA
 70130
 Pointe Coupee Clerk                                            NONEMPLOYEE                                                                                             $502,791.01
 of Court
 201 E Main St
 New Roads, LA
 70760
 Power Torque                                                   NONEMPLOYEE                                                                                               $81,844.00
 Services LLC
 P.O. Box 539
 Bourg, LA 70343
 SBS Energy                                                     NONEMPLOYEE                                                                                             $342,487.00
 Services LLC
 1598 Ochsner Blvd
 Ste: 100
 Covington, LA
 70433
 Seismic Exchange                                               NONEMPLOYEE                                                                                             $900,000.00
 Inc.
 4805 Westway Park
 Blvd
 Houston, TX 77041
 Slattery, Marino &                                             NONEMPLOYEE                                                                                             $288,028.65
 Roberts
 1100 Poydras St
 Suite 1800
 New Orleans, LA
 70163-1800
 Thompson & Knight                                              NONEMPLOYEE                                                                                             $129,697.00
 LLP
 P.O. Box 660684
 Dallas, TX
 75266-0684


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                     Case 19-10547                    Doc 3          Filed 05/10/19           Entered 05/10/19 12:32:03                           Page 4 of 4


 Debtor    Falcon V, L.L.C.                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Total Pump &                                                   NONEMPLOYEE                                                                                               $89,370.00
 Supply LLC
 P.O.Box 548
 Carencro, LA 70520
 Tube Tech Services                                             NONEMPLOYEE                                                                                               $71,383.56
 P.O. Box 68
 Scott, LA 70583




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
